Citation Nr: 0728694	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  98-14 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to compensation benefits for spina bifida 
pursuant to 38 U.S.C.A. § 1805, on the basis of being a child 
of a Vietnam veteran.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from March 30, 
1988, to May 3, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in February 1997 and July 
1997 decisions, the RO denied service connection for a back 
disability.  In an October 1997 determination, the RO denied 
compensation benefits for spina bifida, pursuant to 
38 U.S.C.A. § 1805.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Pursuant to the VCAA, receipt of a complete or substantially 
complete application for benefits requires VA to make 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate the claim.  This duty to assist 
includes the duty to obtain relevant records.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2006).  Upon further review of the claims folder in the 
present case, the Board finds that additional evidentiary 
development unfortunately is again necessary for the reasons 
explained below.  

In January 2003, the veteran reported having received back 
treatment from several private physicians and private medical 
facilities, including a Dr. Seymour in Huntsville, Alabama, 
between 1997 and 2002; a Dr. Adda at the Piggah Medical 
Clinic in 1999; the Ft. Payne Free Clinic in Ft. Payne, 
Alabama, between 2002 and 2003; and the Scottsboro Free 
Clinic on Highway 72 in 2002.  Also, in April 2006, the 
veteran reported that he was receiving treatment for pain 
from Dr. Sims in Henegar, and at the Marrion County Health 
Department in Ocala, Florida.  There is no indication in the 
record that any attempt has been made to obtain and associate 
these records with the veteran's claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  After obtaining any required 
release forms from the veteran, the AOJ 
should procure copies of all records of 
back treatment received by the veteran 
from a Dr. Seymour in Huntsville, 
Alabama, between 1997 and 2002; a 
Dr. Adda at the Piggah Medical Clinic 
in 1999; the Ft. Payne Free Clinic in 
Ft. Payne, Alabama, between 2002 and 
2003; the Scottsboro Free Clinic on 
Highway 72 in 2002; a Dr. Sims in 
Henegar; and the Marrion County Health 
Department in Ocala, Florida.  In 
requesting relevant information from 
the veteran, the AOJ should inform him 
of the necessity of providing as 
complete addresses (for the pertinent 
medical care providers) as possible.  
In that regard, an additional attempt 
also should be made to obtain the full 
name, address, and dates of treatment 
for a "Dr. Adams" from whom the 
veteran reports having received 
treatment.  

2.  The AOJ should take action to 
ensure that the inactive spina bifida 
folder is associated with the claims 
file.  It is not clear whether the 
contents of that file have been 
inserted into the claims file, or 
whether a separate file is being 
maintained (possibly at the Denver RO).  

3.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issues on appeal.  If the decisions 
remain in any way adverse to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal, as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

A veteran has the right to submit additional evidence and 
argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



